DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 1-7 are objected to because of the following informalities:  
Claim 1 Line 21 states in part: “the pressurization camber” should be changed to state --the pressurization  chamber--.  
Claim 1 Line 22 states in part: “the pressurization camber” should be changed to state --the pressurization  chamber--.  
Appropriate correction is required.
Claim Interpretation
Regarding Claim 1: Line 9-26 states:
“a stopper having a regulation portion configured to make contact with an end surface of the valve, which is lifted, to regulate a lift amount of the valve from the valve seat, the regulation portion defining an accommodation space at a center of the regulation portion to be filled with fuel; 
a cylindrical sleeve disposed around the regulation portion and integrally formed with the regulation portion; and 
a fuel passage configured to communicate the pressurization chamber with the accommodation space, wherein 
the fuel passage extends in a direction perpendicular to a direction in which the valve is slidable, 
the stopper having 
a bottom portion closing an end portion of the accommodation space on a side of the pressurization chamber and 
a stopper passage located between the fuel passage and the pressurization camber, the stopper passage is defined by only the stopper, and 
the fuel passage is formed in the stopper and configured to communicate the accommodation chamber with the pressurization chamber in a state where the valve is in contact with the stopper.”
Because independent claim 1 requires the combination of:
“the fuel passage extends in a direction … to a direction in which the valve is slidable,”;
“the stopper having 
a bottom portion closing an end portion of the accommodation space on a side of the pressurization camber”; 
	“a stopper passage …, the stopper passage is defined by only the stopper,”; and 
	“the fuel passage is formed in the stopper and configured to communicate the accommodation chamber with the pressurization chamber in a state where the valve is in contact with the stopper.”
	The only embodiments which are generic to all of the features recited in the independent claim are the ones shown in Figures 2A-3. The other embodiments are not generic because:
		Figure 9A, Figure 10, Figure 11, Figure 12, & Figure 13: these embodiments do not have an accommodation space defined in a regulation portion of the stopper as required in claim 1 Line 9-12.
		Figure 6, Figure 7A, Figure 8A, Figure 9A, Figure 10, Figure 11A, Figure 12, & Figure 13: do not have “the fuel passage is formed in the stopper and configured to communicate the accommodation space with the pressurization chamber in a state where the valve is in contact with the stopper.”
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
In the instant application the specification states that 616 is a fuel passage and 615 is a tunnel passage (e.g. stopper passage). However the language of the claim does not make sense when this interpretation is used, and one of ordinary skill in the art would understand that element 616 is the stopper passage and element 615 is the fuel passage, as this is the only interpretation that meets the function being claimed in independent claim 1. Therefore, the specification lacks proper antecedent basis for the claimed subject matter. In order to overcome this rejection, applicant should identify element 616 as the stopper passage and element 615 as the fuel passage.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1: Claim 1 recites the limitation "the accommodation chamber" in Line 24-25.  There is insufficient antecedent basis for this limitation in the claim. It is understood that this is due to a typographical error. For the purpose of examination the limitation in question will be examined as --the accommodation space 
Finally; depending claim(s) inherit deficiencies from the parent claim(s).   	Appropriate correction is required.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 5: Line 1-3 states: “wherein the fuel passage includes a notch which is formed at an outer periphery of the stopper.” The only embodiment in the instant application which discloses these limitations is the one shown in Figs 11A-11B. However as explained above, independent claim 1 is not generic to this embodiment. Therefore applicant is cross claiming embodiments with the language of claim 5. Furthermore, since applicant has not disclosed an embodiment with the particular combination of having all the requirements specified in independent claim 1 in combination with the limitations of “wherein the fuel passage includes a notch which is formed at an outer periphery of the stopper” as required in claim 5, claim 5 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.


Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Accordingly, upon the allowance of claim 1, claims 2-4, 6, and 7 would be allowable. 
The following is an examiner’s statement of reasons for allowance: The prior art of record does not show either alone or in combination the limitations set forth in the independent claims, and specifically does not show the limitations:
Regarding Claim 1 	--a stopper passage, wherein the fuel passage is located between the stopper passage and the pressurization camber, the stopper passage is defined by only the stopper, and 
the fuel passage is formed in the stopper and configured to communicate the accommodation space with the pressurization chamber in a state where the valve is in contact with the stopper--
The Prior Art
The closest prior art of record is JP 2009-275540.

    PNG
    media_image1.png
    961
    1028
    media_image1.png
    Greyscale
 Annotated Figure 3 of JP 2009-275540 (Attached Figure 1)
JP 2009-275540 discloses:
a housing 63 which forms a contour (housing 63 forms a contour as seen in Figure 2); 
a cylindrical seat body 42 disposed in the housing (as seen in Figure 2 and Figure 3) and having an inner periphery 42t defining a valve seat (valve element 41 contacts 42t to close valve 41, thus 42t is a valve seat; ¶0036, Figures 1-16); 
a valve 41 configured to sit on the valve seat (as seen in Figure 3, Figure 6, Figure 11, and Figure 16) by at least a fuel pressure (i.e. fuel pressure in 42g) on a side of the pressurization chamber (42g communicates with pressurization chamber 63p via 63k as seen in Figure 2, thus the fuel pressure via 42gis on a side of the pressurization chamber as claimed) so as to block the pressurization chamber from the fuel gallery (as seen in Figure 1-3, valve 40 is located between fuel galley 21 and pressurization chamber 63p, when valve 41 seats on 42t the pressurized fuel cannot reach the fuel galley via element 51k, thus the valve functions as claimed); 
a stopper (43,45 OR 83,45) having a regulation portion (see Annotated Figure 3 of JP 2009-275540 (Attached Figure 1) above, it is noted that the regulation portion is part of element 45) configured to make contact with an end surface of the valve (end surface of the valve = 41k, (Attached Figure 1), as seen in Figure 5, Figure 10, and Figure 15, the regulation portion makes contact with the end surface of the valve), which is lifted, to regulate a lift amount of the valve from the valve seat (the valve 41 is stopped from moving further towards the pressurization chamber by the physical structure of the regulation portion), the regulation portion defining an accommodation space at a center of the regulation portion to be filled with fuel (Attached Figure 1, the accommodation space would be able to be filled with fuel when the valve is in the closed position as seen in Figure 3); 
a cylindrical sleeve (43 OR 83) disposed around the regulation portion (as seen in Figure 3-6 part of element 43 surrounds valve 41 and the regulation portion when the valve is in the open position, as seen in Figure 8-11 part of element 83 surrounds valve 41 and the regulation portion when the valve is in the open position) and integrally formed with the regulation portion (i.e. connected to the regulation portion, --it has been held that the language “integrally formed” is broad enough to cover various means of connection); and 
a fuel passage 43k1 configured to communicate the pressurization chamber with the accommodation space (as seen in Figures 3-4 & 6 or Figures 8-9 & 11; when the valve is in the open position the pressurization chamber (63p) would be able to communicate via 63k,42g, and 43k1 with the area surrounding the spring and the fluid would be able to reach the area indicated to be the accommodation space in Attached Figure 1), wherein 
the fuel passage 43k1 extends in a direction perpendicular to a direction in which the valve is slidable (as seen in Figure 4 passage 43k1 extends in the radial direction towards the center in Figure 4; additionally valve 41 slides on surface 43b/83b thus the sliding direction is the left right direction in the figures; thus the angle of extension relative to the sliding direction is 90 degrees), 
the stopper (43,45 OR 83,45) having 
a bottom portion closing an end portion of the accommodation space on a side of the pressurization chamber (Attached Figure 1).
JP 2009-275540 does not show:  		a stopper passage located between the fuel passage and the pressurization chamber, the stopper passage is defined by only the stopper, and 
the fuel passage is formed in the stopper and configured to communicate the accommodation space with the pressurization chamber in a state where the valve is in contact with the stopper.
Additionally, none of the other prior art of record is able to cure the deficiencies of JP 2009-275540.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Oda US 2006/0239846 - discloses a high pressure fuel pump having a solenoid actuated inlet valve.
Inoue US 2009/0297375 - discloses an electromagnetic inlet valve for a fuel pump. 
Rembold USPN 6345608 - discloses an solenoid actuated inlet valve for a fuel pump.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291. The examiner can normally be reached 8:00 AM - 5:00 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH S. HERRMANN/Examiner, Art Unit 3746                                                                                                                                                                                                        
/DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746